Title: To Thomas Jefferson from Abigail Adams, 25 October 1804
From: Adams, Abigail
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Quincy october 25 1804
               
               Sickness for three weeks past, has prevented my acknowledging the receipt of your Letter of Septr. the 11th. when I first addrest you, I little thought of entering into a correspondence with you upon political topicks. I will not however regret it, since it has led to some Elucidations and brought on some explanations, which place in a more favourable light occurrences which had wounded me.
               Having once entertained for you a respect and esteem, founded upon the Character of an affectionate Parent, a kind Master, a candid and benevolent Friend, I could not suffer different political opinions to obliterate them from my mind, and I felt the truth of the observation, that the Heart is long, very long in receiving the conviction that is forced upon it by reason. Affection still lingers in the Bosom, even after esteem has taken its flight. It was not untill circumstances concured to place you in the light of a Rewarder and encourager of a Libeller whom you could not but detest and despise, that I withdrew the esteem I had long entertaind for you. Nor can you wonder Sir that I should consider as personal unkindnesses the instances I have mentiond. I am pleased to find that, which respected my son, alltogether unfounded. he was as you conjecture appointed a commissoner of Bankrupcy together with Judge Daws, and continued to serve in it, with perfect Satisfaction to all parties, at least I never heard the contrary, untill superseded by a new appointment. The Idea sugested, that no one was in office, merely because it was not perminant, and concequently no removal could take place, I cannot consider in any other light, than what the Gentlemen of the Law would term a quible—as such I pass it—Judge Daws was continued; or reappointed which placed mr Adams, in a more conspicuous light, as the object of personal resentment. nor could I upon this occasion refrain calling to mind the last visit you made me at Washington, when in the course of conversation you assured me, that if it should lay in your power to serve me or my family, nothing would give you more pleasure. I will do you the justice to say at this hour: that I believe what you then said, you then meant. with respect to the office it was a small object, but the disposition of the Remover was considered by me as the barbed arrow. this however by your declaration, is withdrawn from my mind, with the public it will remain. and here Sir may I be permitted to pause, and ask you whether in your ardent zeal, and desire to rectify the mistakes, and abuses as you may consider them, of the former administrations, you are not led into measures still more fatal to the constitution, and more derogatory to your honour, and independence of Character? pardon me Sir if I say, that I fear you are.
               I know from the observations which I have made that there is not a more difficult part devolves upon a chief Majestrate, nor one which subjects him to more reproach, and censure than the appointments to office. and all the patronage which this enviable power gives him, is but a poor compensation for the responsibility to which it subjects him. it would be well however to weigh and consider Characters as it respects their Moral worth and integrity. he who is not true to himself, nor just to others, seeks an office for the benifit of himself, unmindfull of that of his Country.
               I cannot agree, in opinion that the constitution ever meant to withhold from the National Government the power of self defence, or that it could be considerd, an infringment of the Liberty of the press, to punish the licentiousness of it—
               Time Sir must determine, and posterity will judge with more candour, and impartiality, I hope than the conflicting parties of our day, what measures have best promoted the happiness of the people; what raised them from a state of depression and degradation to wealth, honor, and reputation; what has made them affluent at home, and respected abroad, and to whom ever the tribute is due to them may it be given—
               I will not Sir any further intrude upon your time, but close this correspondence, by my sincere wishes, that you may be directed to that path which may terminate in the prosperity and happiness of the people over whom you are placed, by administring the Government with a just and impartial hand.
               Be assured Sir that no one will more rejoice in your success than
               
                  
                     Abigail Adams 
                  
               


            